Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending. Claims 1-18 have been examined. Claims 1-18 have been allowed. 

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
As per claim 1, the Applicant’s Admitted Prior Art teaches a test system comprising a handler, a PC and a tester, wherein the handler is connected to the PC, and the PC is connected to the tester.
Jamnehad et al. (US 2011/0264435) teaches a circuit emulation system comprising a FPGA, a UART, and a RS232 interface as an emulator.
Rash et al. (US 2014/0281398) teaches an emulation system comprising of FPGAs.
However, none of the prior arts of record teaches:
an FPGA chip-based handler simulation test system, comprising: 
a handler simulator; 
the handler simulator comprises an FPGA, an RS232 interface, a GPIB interface, a RAM, a LED, a keypad and a soft-core processor;
the soft-core processor comprises a CPU, an SDRAM, a PIO, a UART and a JTAG UART; a firmware of the soft-core processor establishes communication of the RS232 
in combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129